internal_revenue_service director exempt_organizations rulings and agreements department of the treasury p o box - room cincinnati ohio eo employer_identification_number person to contact - id contact telephone numbers phone fax uil number release date date date legend l l o i y p w o x dear we have considered your request for advance approval of your grant-making program under sec_4945 february of the internal_revenue_code dated our records indicate that a was recognized as exempt from federal_income_tax under sec_501 private_foundation as defined in sec_509 of the code and that it is classified as a a engages in charitable activities by enhancing access to higher education the program will be conducted at c and the surrounding area eligible the applicant must demonstrate the following to be that they are seniors at academic achievement financial need potential to succeed in the student’s chosen educational field c an application is required along with any supporting documentation of that supporting documentation is as follows some e e a copy of the applicants high school transcript an essay of not more than one page o the topic of this essay could include the applicant’s high school experience and or college and career goals thinks will interest the committee it could also include anything the applicant e a letter of recommendation from a teacher a copy of the applicants parent sec_1040 forms only page and w- the following people are ineligible to apply for this scholarship e any co-trustee of a their spouse child grandchild or great-grandchild any selection committee member of a their spouse child grandchild or great-grandchild once the applications are submitted the selection committee will review and rank the applications this list will be presented to the trust department for final approval of funds is anticipated that the amount of each award will be x recipients will be contacted providing detailed information pertaining to the award the unsuccessful candidates will also be informed this process will take place after march once the final approval is made the a expects to award up to scholarships it to ensure that the funds are used for the intended purpose the following procedures have been enacted e e of the code are eligible only accredited public or private_schools that are exempt under c the funds can be applied to tuition fees books and supplies the award will be paid directly to the school upon receipt of a request for payment form that the student provides the school unused funds are returned to a in the event of committee can terminate the award a serious breach of conduct the selection the scholarship program is to be administered by b sec_4945 and- b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure sec_4945 of the code provides that sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to that a procedure approved in advance if is demonstrated shall not it the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this letter applies to the above mentioned activities conducted as of date and is not effective for any scholarship activities conducted before date in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b code is further is based of the it the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 determination only covers the grant programs described above approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request of the code thus this any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 a precedent of the code provides that it may not be used or cited as you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records please we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized copy of letter notice
